EXHIBIT32.1CERTIFICATE PURSUANT TO18 U.S.C. SECTION 1350,AS ADOPTED PURSUANT TOSECTION -OXLEY ACT OF 2002The undersigned, Dimitrios Goulielmos, Chief Executive Officer and ActingPrincipal Financial Officer of Cosmos Holdings Inc. (the "Company"), hereby certifies, pursuant to 18 U.S.C. §1350, as adopted pursuant to §906 of the Sarbanes-Oxley Act of 2002, that: (1)The Company's Quarterly Report on Form 10-Q for the period ended September 30, 2015, as filed with the Securities and Exchange Commission on the date hereof (the "Quarterly Report"), fully complies with the requirements of Section 13(a) or 15 (d) of the Securities Exchange Act of 1934; and (2)The information contained in the Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Company. November 23, 2015By:/s/ Dimitrios GoulielmosDimitrios GoulielmosChief Executive Officer and ActingPrincipal Financial Officer
